1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BRENDA LOUISE SOLDANI,           )               Case No.: 1:19-cv-0040- JLT
                                      )
12            Plaintiff,              )               ORDER AWARDING ATTORNEY’S FEES
                                      )               PURSUANT TO THE EQUAL ACCESS TO
13       v.                           )               JUSTICE ACT
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )               (Doc. 20)
                                      )
15            Defendant.              )
                                      )
16                                    )
17          Brenda Louise Soldani and the Commissioner of Social Security stipulated for the award and
18   payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 19)
19   Subject to the terms of the stipulation, the Court ORDERS fees in the total amount of $6,000.00 are
20   AWARDED to Brenda Louise Soldani.
21
22   IT IS SO ORDERED.
23
        Dated:    January 30, 2020                           /s/ Jennifer L. Thurston
24                                                    UNITED STATES MAGISTRATE JUDGE

25
26
27
28
